EX-99.1 For Additional Information, please contact JPMBB Commercial Mortgage Securities Trust 2015-C27 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N. A. Commercial Mortgage Pass-Through Certificates Reports Available www. ctslink. com Corporate Trust Services Series 2015-C27 Payment Date: 8/17/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Senior Trust Advisor J. P. Morgan Chase Commercial Mortgage Midland Loan Services LNR Partners, LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N. A. 1601 Washington Avenue 375 North French Road 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 700 Suite 100 New York, NY 10179 Overland Park, KS 66210 Miami Beach, FL 33139 Amherst, NY 14228 Contact: Contact: Contact: Brian Baker Heather Wagner lnr. cmbs. notices@lnrproperty. com Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (305) 695-5600 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N. A. Page 1 of 25 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46644ABC5 1.413700% 38,412,000.00 23,131,482.80 603,668.61 27,250.81 0.00 0.00 630,919.42 22,527,814.19 30.58% A-2 46644ABD3 2.733700% 135,330,000.00 135,330,000.00 0.00 308,293.02 0.00 0.00 308,293.02 135,330,000.00 30.58% A-3A1 46644ABE1 2.920200% 75,000,000.00 75,000,000.00 0.00 182,512.50 0.00 0.00 182,512.50 75,000,000.00 30.58% A-3A2 46644AAA0 2.920200% 50,000,000.00 50,000,000.00 0.00 121,675.00 0.00 0.00 121,675.00 50,000,000.00 30.58% A-4 46644ABF8 3.179400% 222,831,000.00 222,831,000.00 0.00 590,390.73 0.00 0.00 590,390.73 222,831,000.00 30.58% A-SB 46644ABG6 3.017400% 63,997,000.00 63,997,000.00 0.00 160,920.46 0.00 0.00 160,920.46 63,997,000.00 30.58% A-S 46644ABK7 3.633800% 49,709,000.00 49,709,000.00 0.00 150,527.14 0.00 0.00 150,527.14 49,709,000.00 24.52% B 46644ABL5 3.898100% 52,766,000.00 52,766,000.00 0.00 171,405.95 0.00 0.00 171,405.95 52,766,000.00 18.09% C 46644ABM3 4.484017% 35,552,000.00 35,552,000.00 0.00 132,846.47 0.00 0.00 132,846.47 35,552,000.00 13.76% D 46644AAN2 3.984017% 40,781,000.00 40,781,000.00 0.00 135,393.49 0.00 0.00 135,393.49 40,781,000.00 8.79% E 46644AAQ5 2.805000% 24,531,000.00 24,531,000.00 0.00 57,341.21 0.00 0.00 57,341.21 24,531,000.00 5.80% F 46644AAS1 3.000000% 11,021,000.00 11,021,000.00 0.00 27,552.50 0.00 0.00 27,552.50 11,021,000.00 4.46% G 46644AAU6 3.000000% 8,366,000.00 8,366,000.00 0.00 20,915.00 0.00 0.00 20,915.00 8,366,000.00 3.44% NR 46644AAW2 3.000000% 28,232,488.00 28,232,488.00 0.00 63,157.88 0.00 0.00 63,157.88 28,232,488.00 0.00% Z 46644AAY8 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 46644ABA9 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 836,528,489.01 821,247,970.80 603,668.61 2,150,182.16 0.00 0.00 2,753,850.77 820,644,302.19 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46644ABH4 1.500326% 635,279,000.00 619,998,482.80 775,166.66 0.00 775,166.66 619,394,814.19 X-B 46644ABJ0 0.585917% 52,766,000.00 52,766,000.00 25,763.74 0.00 25,763.74 52,766,000.00 X-C 46644AAC6 0.000000% 35,552,000.00 35,552,000.00 0.00 0.00 0.00 35,552,000.00 X-D 46644AAE2 0.500000% 40,781,000.00 40,781,000.00 16,992.08 0.00 16,992.08 40,781,000.00 X-E 46644AAG7 1.679017% 24,531,000.00 24,531,000.00 34,323.30 0.00 34,323.30 24,531,000.00 X-FG 46644AAJ1 1.484017% 19,387,000.00 19,387,000.00 23,975.53 0.00 23,975.53 19,387,000.00 X-NR 46644AAL6 1.484017% 28,232,488.00 28,232,488.00 34,914.57 0.00 34,914.57 28,232,488.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A) . (2) The balances of the Class A-S, Class B, Class C certificates represent the balance of their respective Regular Interest, as detailed in the Pooling and Servicing Agreement. A portion of these classes may be exchanged and held in Class EC. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N. A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46644ABC5 602.19417890 15.71562559 0.70943481 0.00000000 0.00000000 586.47855332 A-2 46644ABD3 1,000.00000000 0.00000000 2.27808335 0.00000000 0.00000000 1,000.00000000 A-3A1 46644ABE1 1,000.00000000 0.00000000 2.43350000 0.00000000 0.00000000 1,000.00000000 A-3A2 46644AAA0 1,000.00000000 0.00000000 2.43350000 0.00000000 0.00000000 1,000.00000000 A-4 46644ABF8 1,000.00000000 0.00000000 2.64949998 0.00000000 0.00000000 1,000.00000000 A-SB 46644ABG6 1,000.00000000 0.00000000 2.51450005 0.00000000 0.00000000 1,000.00000000 A-S 46644ABK7 1,000.00000000 0.00000000 3.02816673 0.00000000 0.00000000 1,000.00000000 B 46644ABL5 1,000.00000000 0.00000000 3.24841659 0.00000000 0.00000000 1,000.00000000 C 46644ABM3 1,000.00000000 0.00000000 3.73668064 0.00000000 0.00000000 1,000.00000000 D 46644AAN2 1,000.00000000 0.00000000 3.32001398 0.00000000 0.00000000 1,000.00000000 E 46644AAQ5 1,000.00000000 0.00000000 2.33749990 0.00000000 0.00000000 1,000.00000000 F 46644AAS1 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 G 46644AAU6 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 NR 46644AAW2 1,000.00000000 0.00000000 2.23706391 0.00000000 0.00000000 1,000.00000000 Z 46644AAY8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 EC 46644ABN1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 46644ABA9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46644ABH4 975.94676166 1.22019878 0.00000000 974.99651994 X-B 46644ABJ0 1,000.00000000 0.48826403 0.00000000 1,000.00000000 X-C 46644AAC6 1,000.00000000 0.00000000 0.00000000 1,000.00000000 X-D 46644AAE2 1,000.00000000 0.41666658 0.00000000 1,000.00000000 X-E 46644AAG7 1,000.00000000 1.39918063 0.00000000 1,000.00000000 X-FG 46644AAJ1 1,000.00000000 1.23668077 0.00000000 1,000.00000000 X-NR 46644AAL6 1,000.00000000 1.23668059 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N. A. Page 3 of 25 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 46644ABK7 3.633800% 49,709,000.00 49,709,000.00 0.00 150,527.14 0.00 0.00 150,527.14 49,709,000.00 A-S (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 49,709,000.01 49,709,000.00 0.00 150,527.14 0.00 0.00 150,527.14 49,709,000.00 B Regular Interest Breakdown B (Cert) 46644ABL5 3.898100% 52,766,000.00 52,766,000.00 0.00 171,405.95 0.00 0.00 171,405.95 52,766,000.00 B (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 52,766,000.01 52,766,000.00 0.00 171,405.95 0.00 0.00 171,405.95 52,766,000.00 C Regular Interest Breakdown C (Cert) 46644ABM3 4.484017% 35,552,000.00 35,552,000.00 0.00 132,846.47 0.00 0.00 132,846.47 35,552,000.00 C (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 35,552,000.01 35,552,000.00 0.00 132,846.47 0.00 0.00 132,846.47 35,552,000.00 Class EC Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance EC 46644ABN1 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 4 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 821,247,970.94 821,247,970.94 603,668.61 0.00 0.00 0.00 820,644,302.33 820,655,056.80 603,668.61 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 27,250.81 0.00 27,250.81 0.00 0.00 0.00 27,250.81 0.00 A-2 07/01/2017 - 07/30/2017 30 308,293.02 0.00 308,293.02 0.00 0.00 0.00 308,293.02 0.00 A-3A1 07/01/2017 - 07/30/2017 30 182,512.50 0.00 182,512.50 0.00 0.00 0.00 182,512.50 0.00 A-3A2 07/01/2017 - 07/30/2017 30 121,675.00 0.00 121,675.00 0.00 0.00 0.00 121,675.00 0.00 A-4 07/01/2017 - 07/30/2017 30 590,390.73 0.00 590,390.73 0.00 0.00 0.00 590,390.73 0.00 A-SB 07/01/2017 - 07/30/2017 30 160,920.46 0.00 160,920.46 0.00 0.00 0.00 160,920.46 0.00 A-S 07/01/2017 - 07/30/2017 30 150,527.14 0.00 150,527.14 0.00 0.00 0.00 150,527.14 0.00 B 07/01/2017 - 07/30/2017 30 171,405.95 0.00 171,405.95 0.00 0.00 0.00 171,405.95 0.00 C 07/01/2017 - 07/30/2017 30 132,846.47 0.00 132,846.47 0.00 0.00 0.00 132,846.47 0.00 D 07/01/2017 - 07/30/2017 30 135,393.49 0.00 135,393.49 0.00 0.00 0.00 135,393.49 0.00 E 07/01/2017 - 07/30/2017 30 57,341.21 0.00 57,341.21 0.00 0.00 0.00 57,341.21 0.00 F 07/01/2017 - 07/30/2017 30 27,552.50 0.00 27,552.50 0.00 0.00 0.00 27,552.50 0.00 G 07/01/2017 - 07/30/2017 30 20,915.00 0.00 20,915.00 0.00 0.00 0.00 20,915.00 0.00 NR 07/01/2017 - 07/30/2017 30 70,581.22 0.00 70,581.22 0.00 0.00 7,423.34 63,157.88 22,485.43 X-A 07/01/2017 - 07/30/2017 30 775,166.66 0.00 775,166.66 0.00 0.00 0.00 775,166.66 0.00 X-B 07/01/2017 - 07/30/2017 30 25,763.74 0.00 25,763.74 0.00 0.00 0.00 25,763.74 0.00 X-C N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 X-D 07/01/2017 - 07/30/2017 30 16,992.08 0.00 16,992.08 0.00 0.00 0.00 16,992.08 0.00 X-E 07/01/2017 - 07/30/2017 30 34,323.30 0.00 34,323.30 0.00 0.00 0.00 34,323.30 0.00 X-FG 07/01/2017 - 07/30/2017 30 23,975.53 0.00 23,975.53 0.00 0.00 0.00 23,975.53 0.00 X-NR 07/01/2017 - 07/30/2017 30 34,914.57 0.00 34,914.57 0.00 0.00 0.00 34,914.57 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,068,741.38 0.00 3,068,741.38 0.00 0.00 7,423.34 3,061,318.04 22,485.43 Copyright 2017, Wells Fargo Bank, N. A. Page 5 of 25 Other Required Information Available Distribution Amount (1) 3,664,986.65 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information 30308895 1,025,000.00 7,720.10 7/11/17 Controlling Class: NR Effective as of: 04/01/2015 Total 1,025,000.00 7,720.10 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N. A. Page 6 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,085,742.47 Master Servicing Fee - Midland Loan Services 11,364.62 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N. A. 3,800.03 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N. A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 353.16 ARD Interest 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,483.28 Net Prepayment Interest Shortfall 0.00 Total Fees 17,001.09 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Reimbursement for Interest on Advances 0.00 Interest Reserve Withdrawal 0.00 ASER Amount 3,923.33 Total Interest Collected 3,085,742.47 Special Servicing Fee 3,500.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 603,668.61 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 7,423.33 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 603,668.61 Payments to Certificateholders & Others: Other: Interest Distribution 3,061,318.04 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 603,668.61 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,664,986.65 Total Funds Collected 3,689,411.08 Total Funds Distributed 3,689,411.07 Copyright 2017, Wells Fargo Bank, N. A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 9,999,999 or less 17 108,504,591.47 13.22 89 4.4496 2.060336 Alabama 2 17,527,612.46 2.14 88 4.4541 1.706882 Arizona 2 29,870,000.00 3.64 90 4.1695 1.701948 10,000,000 to 19,999,999 16 224,497,974.49 27.36 78 4.3503 1.894714 California 14 101,060,217.38 12.31 66 4.3534 1.886706 20,000,000 to 24,999,999 3 68,614,351.36 8.36 91 4.5344 1.704603 Colorado 3 22,888,355.73 2.79 90 4.0476 2.444868 25,000,000 to 49,999,999 5 161,027,385.01 19.62 89 4.1862 1.764132 Connecticut 1 15,614,327.59 1.90 89 4.4300 1.570000 50,000,000 or greater 3 258,000,000.00 31.44 72 4.4192 1.937287 Florida 2 20,686,644.62 2.52 88 4.4270 1.923332 Georgia 5 6,262,328.82 0.76 87 4.8811 1.759013 Totals 44 820,644,302.33 100.00 81 4.3683 1.888479 Illinois 1 453,468.96 0.06 88 4.7000 1.520000 Indiana 1 431,418.68 0.05 88 4.7000 1.520000 Kansas 1 10,500,000.00 1.28 89 4.3310 2.200000 Kentucky 3 43,035,402.25 5.24 89 4.1586 1.745721 Michigan 3 106,544,844.44 12.98 61 4.5167 2.620938 Minnesota 1 6,488,937.49 0.79 87 4.5270 1.700000 Mississippi 4 46,045,320.47 5.61 83 4.1179 1.705749 New Jersey 1 4,100,000.00 0.50 89 4.4500 1.600000 New York 4 194,949,979.67 23.76 89 4.3495 1.553044 North Carolina 6 18,304,386.27 2.23 89 4.4854 1.876441 Ohio 3 22,714,261.91 2.77 89 4.4565 1.238912 Oklahoma 2 864,754.78 0.11 88 4.7000 1.520000 Pennsylvania 2 13,199,553.67 1.61 89 4.3374 3.637215 Rhode Island 1 11,120,046.41 1.36 87 4.5270 1.700000 See footnotes on last page of this section. South Carolina 1 3,002,857.04 0.37 87 4.9500 1.850000 Tennessee 6 8,147,761.57 0.99 31 4.2267 2.691385 Texas 14 50,727,805.24 6.18 88 4.5166 1.815490 Virginia 2 12,119,878.29 1.48 29 4.7500 2.000000 Washington, DC 1 41,500,000.00 5.06 89 4.1900 1.840000 Wisconsin 5 12,484,138.59 1.52 88 4.6803 1.478050 Totals 91 820,644,302.33 100.00 81 4.3683 1.888479 Copyright 2017, Wells Fargo Bank, N. A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal (2) Avg DSCR (1) Type Props Balance Agg. Bal (2) Avg DSCR (1) 1.35 or less 7 57,127,418.03 6.96 89 4.3932 1.171466 Industrial 4 30,357,232.85 3.70 138 4.3269 1.766885 1.36 to 1.45 2 115,949,737.12 14.13 89 4.3699 1.449487 Lodging 17 168,590,664.42 20.54 70 4.4957 1.966272 1.46 to 1.55 1 17,520,391.86 2.13 88 4.7000 1.520000 Mixed Use 4 99,848,704.27 12.17 90 4.2528 1.635812 1.56 to 1.65 7 140,670,351.32 17.14 100 4.3629 1.595417 Multi-Family 7 67,172,771.69 8.19 89 4.3588 1.747106 1.66 to 1.80 9 179,526,292.55 21.88 76 4.3997 1.707717 Office 12 329,998,383.46 40.21 75 4.3908 1.965290 1.81 to 2.00 4 92,091,611.64 11.22 81 4.2772 1.855158 Other 1 3,635,926.37 0.44 88 4.6200 1.210000 2.01 or greater 14 217,758,499.81 26.54 65 4.3504 2.692410 Retail 37 86,050,347.20 10.49 89 4.3052 1.612013 Totals 44 820,644,302.33 100.00 81 4.3683 1.888479 Self Storage 9 34,990,272.07 4.26 68 4.0545 2.637541 Totals 91 820,644,302.33 100.00 81 4.3683 1.888479 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.40000% or less 23 509,467,840.65 62.08 91 4.2315 1.815750 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.40001% to 4.60000% 14 235,746,207.96 28.73 60 4.5376 2.104607 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.60001% to 4.80000% 6 67,891,701.26 8.27 77 4.7424 1.688031 25 months to 36 months 44 820,644,302.33 100.00 81 4.3683 1.888479 4.80001% or greater 1 7,538,552.46 0.92 87 4.9500 1.850000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 44 820,644,302.33 100.00 81 4.3683 1.888479 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 44 820,644,302.33 100.00 81 4.3683 1.888479 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N. A. Page 9 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Remaining Stated Term (Fully Amortizing Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Remaining Stated # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Term Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. 60 months or less 5 137,863,323.11 16.80 29 4.5587 2.514580 120 months or less 0 0.00 0.00 0 0.0000 0.000000 61 months or greater 38 658,256,152.95 80.21 89 4.3317 1.766235 121 months or greater 1 24,524,826.27 2.99 150 4.2800 1.650000 Totals 43 796,119,476.06 97.01 79 4.3710 1.895825 Totals 1 24,524,826.27 2.99 150 4.2800 1.650000 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 3 197,700,000.00 24.09 66 4.4196 2.152418 Underwriter's Information 4 38,934,863.84 4.74 87 4.7863 1.756337 240 months or less 1 7,020,018.17 0.86 89 4.5600 2.070000 12 months or less 40 781,709,438.49 95.26 80 4.3475 1.895060 241 months to 299 months 3 24,989,639.32 3.05 89 4.6174 1.827077 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 300 months or greater 36 566,409,818.57 69.02 82 4.3409 1.807138 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 43 796,119,476.06 97.01 79 4.3710 1.895825 Totals 44 820,644,302.33 100.00 81 4.3683 1.888479 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the State and Property stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The State and Property stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a hope note ) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N. A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308886 01A1 OF New York NY 415,054.78 0.00 4.382% N/A 1/1/25 N 110,000,000.00 110,000,000.00 8/1/17 30308884 02A1 OF Detroit MI 296,437.50 0.00 4.590% N/A 1/6/20 N 75,000,000.00 75,000,000.00 8/6/17 30308907 3 MU New York NY 270,302.78 0.00 4.300% N/A 2/6/25 N 73,000,000.00 73,000,000.00 8/11/17 30308899 4 OF Washington DC 149,734.31 0.00 4.190% N/A 1/1/25 N 41,500,000.00 41,500,000.00 8/1/17 30308887 05A1 LO Various Various 135,024.00 42,877.80 4.527% N/A 11/1/24 N 34,637,081.92 34,594,204.12 8/1/17 30308682 6 RT Simpsonville KY 104,444.40 51,559.90 4.045% N/A 12/1/24 N 30,984,740.79 30,933,180.89 8/1/17 30308885 7 IN Livonia MI 90,830.73 120,232.61 4.280% N/A 2/1/30 N 24,645,058.88 24,524,826.27 8/1/17 30308888 8 MF Ridgeland MS 94,461.74 0.00 3.989% N/A 2/1/25 N 27,500,000.00 27,500,000.00 8/1/17 30308902 9 OF Scottsdale AZ 93,673.82 0.00 4.105% N/A 2/6/25 N 26,500,000.00 26,500,000.00 8/6/17 30308889 10 LO San Francisco CA 86,567.48 30,681.85 4.552% N/A 1/1/20 N 22,084,792.47 22,054,110.62 8/1/17 30308908 11 MF Mesquite TX 91,201.53 29,471.50 4.800% N/A 11/6/24 N 22,064,885.97 22,035,414.47 8/6/17 30308909 12 LO Carlsbad CA 74,265.54 0.00 4.323% N/A 12/6/24 N 19,950,000.00 19,950,000.00 8/7/17 30308910 13 LO Houston TX 66,972.92 0.00 4.250% N/A 1/6/25 N 18,300,000.00 18,300,000.00 8/7/17 30308911 14 Various Various Various 71,005.15 23,775.91 4.700% N/A 12/6/24 N 17,544,167.77 17,520,391.86 8/6/17 30308897 15 OF Birmingham AL 66,062.72 0.00 4.450% N/A 12/6/24 N 17,240,000.00 17,240,000.00 8/6/17 30308890 16 LO Belvedere Tiburon CA 63,984.66 22,677.89 4.552% N/A 1/1/20 N 16,323,542.17 16,300,864.28 8/1/17 30308896 17 OF Greenwich CT 59,649.25 22,263.89 4.430% N/A 1/5/25 N 15,636,591.48 15,614,327.59 8/5/17 30308891 18 OF Clinton MS 52,145.16 23,162.54 4.344% N/A 1/1/25 N 13,939,497.84 13,916,335.30 8/1/17 30308900 19 MU Castle Rock CO 46,413.89 0.00 3.850% N/A 2/5/25 N 14,000,000.00 14,000,000.00 8/5/17 30308912 20 SS Los Angeles CA 40,901.06 0.00 3.740% N/A 2/6/25 N 12,700,000.00 12,700,000.00 8/11/17 30308913 21 LO Various VA 49,639.90 16,191.99 4.750% N/A 1/6/20 N 12,136,070.28 12,119,878.29 8/11/17 30308914 22 SS Various Various 44,896.24 16,375.09 4.203% N/A 12/6/19 N 12,404,845.01 12,388,469.92 8/6/17 30308915 23 RT Victorville CA 43,535.05 17,465.50 4.250% N/A 2/6/25 N 11,895,725.07 11,878,259.57 8/6/17 30308892 24 LO Lexington KY 41,384.31 22,015.35 4.420% N/A 2/1/25 N 10,873,122.54 10,851,107.19 8/1/17 30308893 25 LO West Chester OH 42,523.99 17,029.26 4.600% N/A 1/1/25 N 10,735,369.75 10,718,340.49 8/1/17 30308916 26 RT Overland Park KS 39,159.46 0.00 4.331% N/A 1/6/25 N 10,500,000.00 10,500,000.00 8/11/17 30308917 27 OF Maitland FL 39,150.42 0.00 4.330% N/A 1/6/25 N 10,500,000.00 10,500,000.00 8/6/17 30308903 28 SS Tustin CA 36,479.03 14,570.14 4.272% N/A 1/6/25 N 9,916,372.29 9,901,802.15 8/6/17 30308894 29 LO Philadelphia PA 34,887.20 14,189.77 4.230% N/A 1/1/25 N 9,577,817.07 9,563,627.30 8/1/17 30308918 30 MU Cincinnati OH 31,505.79 12,768.80 4.250% N/A 12/6/24 N 8,608,793.31 8,596,024.51 8/11/17 30308904 31 OF Centennial CO 31,509.49 10,754.47 4.340% N/A 1/5/25 N 8,431,260.61 8,420,506.14 7/5/17 30308921 32 LO Various Various 32,194.21 14,340.24 4.950% N/A 11/1/24 N 7,552,892.70 7,538,552.46 8/1/17 30308905 33 OF Farmington Hills MI 27,647.72 20,998.07 4.560% N/A 1/6/25 N 7,041,016.24 7,020,018.17 8/6/17 30308922 34 Various Charlotte NC 28,965.86 9,162.21 4.500% N/A 2/1/25 N 7,475,060.82 7,465,898.61 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N. A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308919 35 LO Horseheads NY 25,979.05 13,175.97 4.562% N/A 1/6/25 N 6,613,155.64 6,599,979.67 8/6/17 30308923 36 Various Various WI 27,252.78 8,844.93 4.775% N/A 12/1/24 N 6,627,935.20 6,619,090.27 8/1/17 30308898 37 RT Houston TX 21,290.19 7,876.01 4.150% N/A 2/1/25 N 5,957,613.13 5,949,737.12 8/1/17 30308920 38 RT Various Various 24,007.43 0.00 4.677% N/A 1/6/25 N 5,961,000.00 5,961,000.00 8/6/17 30308924 39 MF Syracuse NY 18,888.47 0.00 4.100% N/A 2/6/25 N 5,350,000.00 5,350,000.00 8/11/17 30308925 40 MF Milwaukee WI 18,763.16 6,704.97 4.545% N/A 12/1/24 N 4,794,165.28 4,787,460.31 8/1/17 30308895 41 MF East Orange NJ 15,710.97 0.00 4.450% N/A 1/1/25 N 4,100,000.00 4,100,000.00 1/1/17 7/11/17 1,025,000.00 98 30308926 42 98 Pittsburgh PA 14,484.88 5,015.36 4.620% N/A 12/1/24 N 3,640,941.73 3,635,926.37 8/1/17 30308901 43 RT Mount Airy NC 13,485.95 5,181.99 4.350% 2/5/25 2/5/45 N 3,600,253.47 3,595,071.48 8/5/17 30308906 44 MF Shaker Heights OH 13,267.50 4,304.60 4.526% N/A 1/6/25 N 3,404,201.51 3,399,896.91 8/6/17 Totals 3,085,742.47 603,668.61 821,247,970.94 820,644,302.33 1,025,000.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N. A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308886 01A1 Office New York NY 110,000,000.00 11,273,936.34 11,020,303.96 1/1/17 6/30/17 30308884 02A1 Office Detroit MI 75,000,000.00 19,935,766.43 16,358,923.88 1/1/17 3/31/17 30308907 3 Mixed Use New York NY 73,000,000.00 5,169,289.60 0.00 30308899 4 Office Washington DC 41,500,000.00 3,457,827.13 0.00 30308887 05A1 Lodging Various Various 34,594,204.12 10,689,088.51 9,191,461.76 1/1/17 6/30/17 30308682 6 Retail Simpsonville KY 30,933,180.89 8,669,520.08 0.00 30308885 7 Industrial Livonia MI 24,524,826.27 4,175,298.81 0.00 30308888 8 Multi-Family Ridgeland MS 27,500,000.00 2,074,699.70 1,963,627.44 1/1/17 6/30/17 30308902 9 Office Scottsdale AZ 26,500,000.00 2,088,693.36 0.00 30308889 10 Lodging San Francisco CA 22,054,110.62 2,361,458.75 0.00 30308908 11 Multi-Family Mesquite TX 22,035,414.47 3,592,804.40 0.00 30308909 12 Lodging Carlsbad CA 19,950,000.00 1,980,368.19 0.00 30308910 13 Lodging Houston TX 18,300,000.00 1,814,367.85 0.00 30308911 14 Various Various Various 17,520,391.86 1,642,181.84 1,764,432.84 1/1/17 6/30/17 30308897 15 Office Birmingham AL 17,240,000.00 1,499,999.60 0.00 30308890 16 Lodging Belvedere Tiburon CA 16,300,864.28 2,101,580.32 0.00 30308896 17 Office Greenwich CT 15,614,327.59 1,572,669.98 0.00 30308891 18 Office Clinton MS 13,916,335.30 1,998,346.18 1,557,571.40 1/1/17 6/30/17 30308900 19 Mixed Use Castle Rock CO 14,000,000.00 1,339,579.24 0.00 30308912 20 Self Storage Los Angeles CA 12,700,000.00 1,601,813.77 0.00 30308913 21 Lodging Various VA 12,119,878.29 1,708,183.44 0.00 30308914 22 Self Storage Various Various 12,388,469.92 1,505,457.03 0.00 30308915 23 Retail Victorville CA 11,878,259.57 966,963.03 745,018.60 1/1/17 4/30/17 30308892 24 Lodging Lexington KY 10,851,107.19 1,189,183.51 0.00 30308893 25 Lodging West Chester OH 10,718,340.49 978,897.74 0.00 30308916 26 Retail Overland Park KS 10,500,000.00 1,083,320.98 0.00 30308917 27 Office Maitland FL 10,500,000.00 1,176,153.34 1,264,363.32 1/1/17 6/30/17 30308903 28 Self Storage Tustin CA 9,901,802.15 1,032,016.55 0.00 30308894 29 Lodging Philadelphia PA 9,563,627.30 2,685,837.81 0.00 30308918 30 Mixed Use Cincinnati OH 8,596,024.51 645,037.71 0.00 30308904 31 Office Centennial CO 8,420,506.14 1,199,200.00 0.00 30308921 32 Lodging Various Various 7,538,552.46 1,679,053.40 0.00 30308905 33 Office Farmington Hills MI 7,020,018.17 1,208,482.20 0.00 30308922 34 Various Charlotte NC 7,465,898.61 962,173.30 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308919 35 Lodging Horseheads NY 6,599,979.67 1,157,178.57 0.00 30308923 36 Various Various WI 6,619,090.27 835,642.83 0.00 30308898 37 Retail Houston TX 5,949,737.12 402,445.92 0.00 30308920 38 Retail Various Various 5,961,000.00 577,886.86 0.00 30308924 39 Multi-Family Syracuse NY 5,350,000.00 538,412.85 540,547.66 1/1/17 6/30/17 30308925 40 Multi-Family Milwaukee WI 4,787,460.31 405,115.11 0.00 30308895 41 Multi-Family East Orange NJ 4,100,000.00 302,612.03 0.00 30308926 42 Other Pittsburgh PA 3,635,926.37 283,800.00 283,800.00 1/1/17 6/30/17 30308901 43 Retail Mount Airy NC 3,595,071.48 290,817.18 282,207.50 1/1/17 6/30/17 30308906 44 Multi-Family Shaker Heights OH 3,399,896.91 323,132.56 0.00 Total 820,644,302.33 Copyright 2017, Wells Fargo Bank, N. A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N. A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/17/17 0 0 1 1 0 0 0 0 4.368294% 81 $0.00 $0.00 $4,100,000.00 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 4.344075% 7/17/17 0 0 1 0 0 0 0 0 4.368335% 82 $0.00 $0.00 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344112% 6/16/17 0 0 1 0 0 0 0 0 4.368381% 83 $0.00 $0.00 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344156% 5/17/17 0 0 1 0 0 0 0 0 4.368421% 84 $0.00 $0.00 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344192% 4/17/17 0 1 0 0 0 0 0 0 4.368466% 85 $0.00 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344235% 3/17/17 1 0 0 0 0 0 0 0 4.368506% 86 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344271% 2/17/17 1 0 0 0 0 0 0 0 4.368564% 87 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344326% 1/18/17 1 0 0 0 0 0 0 0 4.368603% 88 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344362% 12/16/16 1 0 0 0 0 0 0 0 4.368642% 89 $4,100,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344399% 11/18/16 0 0 0 0 0 0 0 0 4.368691% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344446% 10/17/16 0 0 0 0 0 0 0 0 4.368725% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344477% 9/16/16 0 0 0 0 0 0 0 0 4.368765% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.344513% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N. A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30308904 31 0 7/5/17 41,810.19 41,810.19 B 8,431,260.61 0.00 30308895 41 6 1/1/17 11,741.81 99,601.98 6 98 4/12/17 7/10/17 4,100,000.00 22,489.83 Totals 2 53,552.00 141,412.17 12,531,260.61 22,489.83 Totals By Delinquency Code: Total for Status Code 6 (1 loan) 11,741.81 99,601.98 4,100,000.00 22,489.83 Total for Status Code B (1 loan) 41,810.19 41,810.19 8,431,260.61 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N. A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30308895 41 4/12/17 98 4,100,000.00 MF NJ 4.450% 4,100,000.00 297,126.03 12/31/16 1.60 2/1/15 1/1/25 329 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N. A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30308895 41 98 11/18/14 6,600,000.00 8/11/2017 - The file transferred to the Special Servicer on 4-12-2017. The loan is here for delinquent payments 60+ days. The property consists of a 26-unit garden style apartment building located in East Orange, NJ. The subject, built in January 2014, is reported to be an easy 26 min commute to Penn Station, and is currently operating at 100% occupancy with YE 2016 NOI of $326k. The Property includes 4 1-bed/1-bath units and 22 2-bed/2-bath units. Amenities include a fitness center, on-site parking, high -end stainless steel appliances, in unit washer/dryers, and central air. The most recent site inspection, dated 12/7/2016, indicated minor deferred maintenance. Borrower has had problems collecting rents from tenants and this is reported to be what causes the late payment. The payments have been late 8 times since origination. Last payment was received 5/8/2017. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N. A. Page 19 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 53,552.00 141,412.17 18,187.83 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N. A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc. ) . Copyright 2017, Wells Fargo Bank, N. A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N. A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 41 4,100,000.00 4,100,000.00 3,500.00 0.00 0.00 3,923.33 0.00 0.00 0.00 0.00 Totals 4,100,000.00 4,100,000.00 3,500.00 0.00 0.00 3,923.33 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/Refunds Document Balance at Scheduled Left to Reimburse Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 7,423.33 Total Interest Shortfall Allocated to Trust 7,423.33 Copyright 2017, Wells Fargo Bank, N. A. Page 25 of 25
